UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 23, 2016 National American University Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 001-34751 83-0479936 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5301 S. Highway 16 Rapid City, SD (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (605) 721-5220 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. On January 27, 2016, National American University Holdings, Inc. (the “Company”) issued a press release announcing that on January 23, 2016, the Company’s Board of Directors declared a cash dividend in the amount of $0.045 per share on all shares of the Company’s common stock outstanding and of record as of the close of business on March 31, 2016.The dividends will be payable on or about April 8, 2016.The Company operates on a May 31st fiscal year.A copy of the press release is filed as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item9.01. Financial Statements and Exhibits. (d)Exhibits. The following exhibit is filed herewith: Exhibit Number Description Press Release, dated January 27, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL AMERICAN UNIVERSITY HOLDINGS, INC. By: /s/ Ronald L. Shape Ronald L. Shape, Ed. D. Chief Executive Officer Date: January 27, 2016 EXHIBIT INDEX Exhibit Number Description Press Release, dated January 27, 2016
